IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


LAWRENCE C. WASHINGTON, SR.,

              Appellant,

 v.                                                      Case No. 5D16-2902

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed March 3, 2017

3.850 Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

Lawrence       C.      Washington,       Sr.,
Crawfordville, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robin A. Compton,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Lawrence C. Washington, Sr. seeks review of the trial court’s order summarily

denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal

Procedure 3.850. Washington argued five claims in his motion, contending that his trial

counsel was ineffective for: 1) failing to conduct a reasonable investigation into potential

alibi witnesses; 2) allowing Washington to be convicted based on circumstantial evidence
that was not inconsistent with his theory of innocence; 3) failing to object to the admission

of certain evidence; 4) failing to object to improper comments made by the State during

closing arguments; and 5) failing to move for a judgment of acquittal.

       Because Claims One, Two, Three, and Four are facially insufficient, we reverse

the summary denial of those claims and remand for the trial court to strike the claims.

Washington is to be allowed sixty days under Rule 3.850(f)(2) to file an amended motion

alleging facially sufficient grounds for relief if he can do so in good faith. See Spera v.

State, 971 So. 2d 754, 755 (Fla. 2007). We affirm Claim Five without further discussion.



       AFFIRMED in part; REVERSED in part; REMANDED.


SAWAYA, TORPY and WALLIS, JJ., concur.




                                             2